Citation Nr: 1824934	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  09-35 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual employability (TDIU). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decision in February 2008 by the RO in Cleveland, Ohio.  The Board previously assumed jurisdiction over the claim for a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In January 2011, the Veteran testified at a video hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record. 

In August 2013, the Board remanded this case to the RO via the Appeals Management Center (AMC) for additional development.  The case was subsequently returned to the Board.

In a June 2017 rating decision, the RO denied entitlement to a rating in excess of 30 percent for the service-connected headaches.  In July 2017, the Veteran, expressing disagreement with the assigned rating, requested reconsideration.  In a subsequent September 2017 rating decision, the RO continued the 30 percent rating.  Generally, the filing of a Notice of Disagreement (NOD) places a matter into appellate status, requiring the Board to remand for issuance of a statement of the case (SOC).  38 C.F.R. § 19.9(c) (2017).  However, effective March 24, 2015, VA will only accept an expression of dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction (AOJ) as a NOD if it is submitted on a standardized form provided by VA for the purpose of appealing the decision, in cases where such a form is provided.  38 C.F.R. § 20.201 (2017); see also 79 Fed. Reg. 57698; VA Form 21-0958, "Notice of Disagreement."  Here, the Veteran has not submitted VA Form 21-0958, Notice of Disagreement, in response to the June 2017 rating decision that continued the 30 percent rating for his headaches despite being provided with such in the June 2017 notification letter.  As the July 2017 statement cannot constitute a valid NOD, the matter is not presently in appellate status and the Board can take no further action on the matter.  In this regard, the Veteran and his representative are advised that, if they wish to file a NOD as to the assigned rating for the Veteran's headaches, they may do so by filing the proper form at the RO within one year of the June 2017 or September 2017 notifications of the decisions.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's TDIU claim, he contends that he is unable to work due to his service-connected disabilities beginning in July 2007.  See March 2018 Informal Hearing Presentation.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Even if the Veteran does not satisfy these threshold minimum rating requirements of § 4.16(a), it is also possible to receive a TDIU on an extra-schedular basis under 38 C.F.R. §§ 3.321(b)(1) and 4.16(b) if it is determined he is indeed incapable of securing and maintaining substantially gainful employment on account of his service-connected disabilities.

The Veteran is currently service-connected for bilateral hearing loss, tinnitus, headaches, PTSD, residuals of shell fragment wound, and left scalp scar.  The combined schedular rating is 80 percent.  Effective February 13, 2014, the Veteran's bilateral hearing loss has been rated as 40 percent disabling.  As the Veteran's combined rating is 80 percent and his rating for bilateral hearing loss is 40 percent, he meets the percentage requirements for TDIU in 38 C.F.R. § 4.16(a) effective February 13, 2014.  

The question remaining is whether the Veteran's service-connected disabilities render him incapable of participating in substantially gainful occupation.  In order to make this determination, the Board finds that additional development is required to assess the functional impairment imposed by the Veteran's service-connected disabilities.  In this regard, the Board finds that a medical opinion is warranted.

While VA examination reports reflect the functional impact of his service connected disabilities individually, it remains unclear the functional impact imposed by the Veteran's service-connected disabilities together.  According to the December 2015 VA examiner, the Veteran's tinnitus does not impact his ability to work.  At that time, the Veteran stated that his hearing loss affected his quality of life.  Regarding his headaches, the January 2016 VA examiner remarked that when the Veteran has a headache, he has trouble concentrating and becomes irritable.  According to a June 2017 VA examination report, the Veteran's headaches cause difficulty concentrating with intermittent headaches with sensitivity to light.  Occupational and social impairment regarding his PSTD was described as occupational and social impairments due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The January 2016 examiner further commented that the Veteran would struggle at times if he was required to work in a team environment, but he could likely perform tasks where he worked alone or with a small team that he could get to know and build rapport with.  Examiners stated that there is no functional impact as a result of his service-connected scars and shell fragment wound to the left scapula and left infraspinatus, involving Muscle group IV.  See May 2016 VA examination reports.

On November 2015 VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, the Veteran's past employer indicates that the Veteran ended employment in January 2008 but last worked in July 2007.  It was noted that he was unable to return for medical purposes.  The Veteran's Social Security Administration records indicates that he was determined to be disabled beginning in July 2007, noting that he has severe degenerative disc disease of the lumbar spine, severe anxiety disorder (PTSD), right lower extremity neuropathy, and arthritis of the right knee.  It remains unclear if the Veteran is disabled due to his service-connected disabilities alone.  Thus, a remand is warranted to obtain an opinion in this regard. 

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for an appropriate VA examiner to provide a medical opinion as to the functional impairment caused by the Veteran's service-connected disabilities combined (bilateral hearing loss, tinnitus, headaches, PTSD, residuals of shell fragment wound of the left scapula, and a left scalp scar).  Any examinations deemed necessary in order for the opinion provider to provide this opinion should be ordered.

In proffering this opinion, the provider should review the record and address the functional limitations due to his service-connected disabilities, individually and jointly, as they may relate to his ability to function in a work setting and to perform work tasks such as walking, standing, and sedentary tasks, but not due to his age or any impairment caused by nonservice-connected disabilities.

The opinion provider is advised that the Veteran reports last having worked as a foundry laborer until July 2007. 

A complete rationale for all opinions must be provided.

2.  Readjudicate the Veteran's TDIU claim in light of any additional evidence added to the record since the November 2017 supplemental statement of the case (SSOC).  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with an SSOC and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


